DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 4- 5 are objected to because of the following informalities: 
Claims 4, 6, 10, 13 are objected because it is like a abbreviation term “an MTPJ point” must spell it out like “metatarsophalangeal joint”.  Appropriate correction is required.
Claim 5 is objected it is duplicate of claim 4. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3, recites “said at least one heel strap being adjustable”, renders the claim indefinite because it is unclear how does adjustable, whether it is capable of removing and attaching to the sole? For the purpose of examination and as best understood the limitation is interpreted to means that “said at least one heel strap being capable of removing and attaching to the sole.”
	Claims 2-5, 11-14 are dependent of claim 1 and are likewise indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1 and 9, 11-12 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kousaka et al. (5579591—hereinafter, Kousaka).

Regarding claim 1, Kousaka disclose a sandal (fig.24, col.8, lines 56-61) comprising: a sole having a rocker bottom and a heel (fig.8(a)); a medial split (10a) located in the medial portion of said heel; and at least one cross strap and one heel strap connected to said sole; at least one strap connected to the sole (fig.24).
Regarding claims 11-12, Kousaka discloses the sandal of claim 1 wherein said medial split comprises a void in said sole and a plurality of columns (fig.5(a) shown spaces 4M, 4C formed a plurality of columns therebetween); wherein said medial split comprises a void in said sole and a plurality of horizontal rows (fig.5(a)). 

Regarding claim 9, Kousaka discloses a sandal (fig.24, col.8, lines 56-61) comprising:
a sole (23, fig.3(b) and fig.24 shown a sandal having an upper attached to a sole having a foretoe region extending to a heel region) having a heel; a medial split (4C, fig.5(a)) located in the medial portion of said heel; a metatarsal bar (fig.8(a) shown element 10 having mid-section higher than the toe and heel region) running along the mediolateral axis of said sole (as based on fig.10(a-c) shown the mid-section high point disposed along the medial side of the sole), said metatarsal bar having a mid-section and a lateral section, said mid-section being higher than said lateral section (fig.8-10); and a heel strap connected to said sole (fig.1 and 24 shown the upper attached to the sole at the heel and foretoe regions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kousaka et al. (5579591—hereinafter, Kousaka).

Regarding claim 2, Kousaka does not disclose a metatarsal bar running along the mediolateral axis of said sole, said metatarsal bar having a mid-section and a lateral section, said mid-section being higher than said lateral section; and a medial to lateral rise in the hindfoot section of said sole. However, Kousaka discloses combination of fig.8(a) shown the mid-section is higher than a heel section and forward at element 3; and fig. 9 and 10(a-c) shown the medial side is higher than material side; the rise point disposed on the medial side.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that Kousak discloses as the claimed invention. 

Regarding claim 3, Kousaka discloses the sandal of claim 2, further comprising: a metatarsal bar running along the mediolateral axis of said sole, said metatarsal bar having a mid-section and a lateral section, said mid-section being higher than said lateral section (as shown in fig.8(a), 9, 10(a-c)). But does not disclose said at least one heel strap being removing and attaching to the sole.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the upper is configured to removing and attaching to the sole as the claimed invention. such modification would be considered a mere of replacing a renew strap/upper.


Claims 4-5, 10, 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kousaka et al. (5579591—hereinafter, Kousaka) in view of Clough et al. (6170176—hereinafter, Clough).

Regarding claims 4-5, Kousaka does not disclose an MTPJ point; and an upward bend along the medial portion of said sole, said upward bend beginning at a point just forward of the forward terminus of said medial split, continuing and reaching its highest point at its intersection with said metatarsal bar, and sloping downward until terminating at said sole at a point slightly behind said MTPJ point; and wherein said upward bend is partially integrated with the metatarsal bar.


Regarding claim 13, Kousaka does not discloses a big toe rise beginning at said MTPJ point and continuing toward the front of said sole. However, Clough teaches a similar footwear article (fig.1) having a sole 12. The sole having a wedge 14, which allows the big toe to rest on and provides a means to elevate the big toe up from the top planar surface 16 toward the forefoot of the sole 12 (fig.1-3 and col.3, lines 33-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a big toe rise beginning at said MTPJ point and continuing toward the front of said sole for the footwear article of Kousaka as taught by Clough in order to improve the stability of the foot structure during ambulation.

Regarding claim 10, see the rejection of claim 4 above.

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kousaka et al. (5579591—hereinafter, Kousaka) in view of Rasmussen (2007/0033836).
Regarding claim 6, Kousaka discloses a sandal (fig.24, col.8, lines 56-61) comprising: a. a sole (fig.24 shown a sole attached to the upper/strap having a rocker bottom and extending from a foretoe region to a heel region) having a heel; a medial split located in the medial portion of said heel (fig.5(a) shown the sole having a plurality slits 4C, 4M); 
an MTPJ point, said MTPJ point corresponding with the metatarsophalangeal joint of a user when worn (fig.1 shown at element 9 having a metatarsophalangeal joint of a user when worn or as fig.8(a)).  But does not disclose a heel strap which wraps around the heel of a user when worn and two cross straps connected to said sole.  Rasmussen teaches another footwear article (fig.1) having a sole 104 and first strap system 302, second strap 304 and third strap 306, fig.6 and fig.7 shown a plurality straps 314, 334, 364 extending across the upper at the central and front of the footwear and heel strap 
 
Regarding claims 7-8, Kousaka further discloses the sandal of claim 6, further comprising: a metatarsal bar running along the mediolateral axis of said sole (fig.8(a) shown a metatarsal bar running along at element 10, and fig.10(a-c) shown the high point of the disposed along the medial side of the sole), said metatarsal bar having a mid-section and a lateral section, said mid-section being higher than said lateral section; and a medial to lateral rise in the hindfoot section of said sole (fig.8(a), fig.10(a-c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732